DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 9 recites the limitation "a first storage system" and “a second storage system” in lines 1 and 2.  However, the parent claim already recites these limitations.  It is unclear if these storage systems are in addition to those in the parent claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 7-13, 16-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) “identifying… a request to transfer source data from the first storage system to a second storage system” and “identifying difference information between the source data… and existing data”. This judicial exception is not integrated into a practical application because the identification of data request or difference information between two sets of data can be performed as a mental step, and the claim recites generic computer elements and data gathering steps that merely implement the abstract idea into a computer. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations “first storage system… implements a first storage architecture”, “second storage system… implements a second storage architecture” are generic computer elements.  Furthermore, the step of transferring data does not add a meaningful limitation to the method as they are insignificant extra-solution activity.  These components and steps are well-understood, routine, conventional computer components and functions as recognized by the court decisions listed in MPEP § 2106.05(d).
Claims 10 and 16 recite similar limitations and are rejected using the same rationale as above.
Claims 2-4, 11-14, and 17-18 recite further details of the storage system, including “unstructured data architecture”, ‘file system architecture” and “object-based architecture”, and that these storage system are implemented on physical block storage resources.  However, these details about the storage systems are still generic in nature, do not specify the specific structure of the systems, and have been well-known in the art prior to the effective filing date of the invention (see for example, US 20130263289 A1, paragraph 33).

Allowable Subject Matter
Claims 5, 6, 14,15, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  prior art of record do not teach or suggest, inter alia, copying a subset of the source data from a first storage system to a second storage system by: identifying a plurality of block references corresponding to the source data; providing a manifest of the block reference to the target storage system; and identifying the subset of the blocks based on the list of block references.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT C SUN whose telephone number is (571)272-2675. The examiner can normally be reached Monday - Friday, 12-8:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Idriss Alrobaye can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT C SUN/Primary Examiner, Art Unit 2181